SMYTH, Chief Justice.
A judgment was entered against Elmer T. Huntt in the municipal court on November 21, 1921. On December 5, same year, he petitioned the Chief Justice of this court to grant him a writ of error. The Brightwood Sanitarium Company, defendant below, objected to the allowance of the writ,- on the ground that it had not been applied for within 10 days, as provided in the statute (41 Stat. 1310), and showed that 14 days had elapsed between the entry of judgment and the presentation of the petition. Huntt, admitting this, claimed that the Sundays and holidays which had intervened should be deducted, and, if they were, the application was made in time. The Chief Justice, being of the opinion that the point thus raised, as well as the merits of the case, should be submitted to the whole court, granted the writ. Afterwards, in the case of Covey v. Williamson, - App. D. C. -, 286 Fed. 459, it was held that under the statute Sundays and holidays should not be deducted; that the application must be made within 10 days, including Sundays and holidays, from the date on which the judgment is rendered. Upon learning of this decision, the Brightwood Sanitarium Company moved to quash the writ.
In view of the decision in the Covey Case, the motion is sustained, and the writ dismissed; plaintiff in error to pay costs.